Oo © TN

10
1
12
13
14
15
16
17
18
i)
20
21
22
23
24
25
26
27

Case 2:17-cv-01464-JLR Document 43 Filed 10/04/19 Page 1of5

THE HONORABLE JAMES L, ROBART

US. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

LEONARD A. LEMMON, on behalf of himself

i . ~
and all others similarly situated, NO. 2:17-cv-01464 ILR

Plaintiff, STIPULATION OF DISMISSAL OF

vs CLASS CLAIMS WITH PREJUDICE

EQUIFAX INFORMATION SERVICES LLC,

Defendant.

 

 

 

Leonard A. Lemmon (‘Plaintiff’) and Defendant Equifax Information Services, LLC
(“Defendant”) (collectively, the “Parties”), by and through their respective counsel, hereby
stipulate and agree as follows:

1. This case is one of several class actions brought in various jurisdictions against

Defendant alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, ef seq.,| .

regarding the reporting and disclosure of public record information.

2. On April 12, 2019, a nationwide settlement was reached in the case of Thomas v,
Equifax Info. Serves., LLC, No, 3:18-cv-00684-MHL (E.D. Va.). |

3, The terms of the Thomas settlement embrace the class claims alleged in this
litigation, and thus resolve all class claims in this matter.

4. Judge M. Hannah Lauck of the Eastern District of Virginia granted final approval

to the settlement and final judgment in Thomas on September 13, 2019. (Thomas ECF No. 55.)

5, No appeals have been taken from Judge Lauck’s Order.

Pp g
STIPULATION OF DISMISSAL OF CLASS CLAIMS THRE MARSHALL LAW GRour PLLC
WITH PREJUDICE - 1 Seattle, Washington 98103-8869

TEL, 206,816,6603 » FAX 206,919,5450
Case No. 2:1 7-cv-01464 JLR waww.terallmarshall,com

 

 
wn of OH ON

oO oOo NSN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-01464-JLR Document 43 Filed 10/04/19 Page 2 of 5

6. Therefore, the Parties stipulate to dismiss the claims asserted in this action with
prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A) Gi) to the extent Plaintiff purports to bring them
ona class wide basis. Plaintiff is proceeding with his individual claim.

7. The parties are engaged in negotiations to resolve Plaintiff's individual claim.
Pursuant to the Court’s Order (ECF No. 42), the parties will provide a status report by October 18,
2019,

STIPULATED TO AND DATED this 4 October 2019,

 

 

TERRELL MARSHALL LAW MARKOWITZ HERBOLD PC
GROUP PLLC

By: /s/#rika L, Nusser, WSBA #40854 By: /s/ Jeffrey M. Edelson, WSBA #37361
Beth E. Terrell, WSBA #26759 Jeffrey M. Edelson, WSBA #37361
bterrell@terrellmarshall.com jeffedelson@markowitzherbold.com
Erika L. Nusser, WSBA #40854 1211 SW Fifth Avenue, Suite 3000
enusser@terrellmarshall.com Portland, Oregon 97204-3730
Elizabeth A. Adams, WSBA #4917 5 Telephone: (503) 295-3085
eadams(@terrellmarshall.com
936 North 34th Street, Suite 300 Meryl W. Roper, admitted pro hac vice
Seattle, Washington 98103-8869 mroper@kslaw.com
Telephone: (206) 816-6603 Zachary A. McEntyre, admitted pro hac vice
Facsimile: (206) 319-5450 zmeentyre@kslaw.com

John C. Toro, admitted pro hac vice

James A. Francis, admitted pro hac vice jtoro@kslaw.com
jfrancis@consumerlawfirm.com KING & SPALDING LLP
John Soumilas, admitted pro hac vice 1180 Peachtree Street NE
jsoumilas@consumerlawfirm.com Atlanta, Georgia 30309

Lauren KW Brennan, admitted pro hac vice Telephone: (404) 572-4600
lbrennan@consumerlawfirm.com

FRANCIS & MAILMAN, P.C. Katherine McFarland Stein,

1600 Market Street, Suite 2510 admitted pro hac vice

Philadelphia, Pennsylvania 19103 kstein@kslaw.com

Telephone: (215) 735-8600 KING & SPALDING LLP

Facsimile: (215) 940-8000 500 W. Second Street, Suite 1800
Austin, Texas 78701

Attorneys for Plaintiff ‘Telephone: (512) 457-2000

Attorneys for Defendant

STIPULATION OF DISMISSAL OF CLASS CLAIMS Saami te are ial
WITH PREJUDICE - 2 Seattle, Washington 98103-8869

TEL, 206.816.8603 = FAX 206.319.5450
Case No. 2:17-cv-01464 JLR www. terrellmarshall.com

 

 
sy DA UU SF WS WV

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

Case 2:17-cv-01464-JLR Document 43 Filed 10/04/19 Page 3of5

ORDER

IT IS SO ORDERED this Un day of Orrober’ , 2018.

CV £90

 

 

 

THE HONO

Presented by:

Beth E. Terrell, WSBA #26759
bterrell@terrellmarshall.com

Erika L. Nusser, WSBA #40854
enusser@terrellmarshall.com
Elizabeth A. Adams, WSBA #4917 5
eadams@terrellmarshall.com

936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

James A. Francis, admitted pro hac vice
jfrancis@consumerlawfirm.com

John Soumilas, admitted pro hae vice
jsoumilas@consumerlawfirm.com
Lauren KW Brennan, admitted pro hac vice
lbrennan@consumerlawfirm.com
FRANCIS & MAILMAN, P.C.

Land Title Building, 19th Floor

100 South Broad Street

Philadelphia, Pennsylvania 19110
Telephone: (215) 735-8600

Facsimile: (215) 940-8000

Attorneys for Plaintiff

STIPULATION OF DISMISSAL OF CLASS CLAIMS
WITH PREJUDICE - 3
Case No. 2:17-cv-01464 ILR

RABLE JAMES L, ROBART

TERRELL MARSHALL LAW GROUP PLLC
$36 North 34th Street, Suite 300
Seattle, Washington 98103-8869
TEL, 206,816,6603 « FAX 206.319.5450
www.terellmarshall.com

 

 
